Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Disposition of Claims
Claims 1-7, 9-11, and 13-16 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200009204A1, Published 01/09/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology (multiple recitations of “e.g.”).  Correction is required.  See MPEP § 608.01(b).




Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8, 9, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “e.g.” is Latin for “exempli gratia” which means "for example" and renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 4, 8, 9, 12, and 13 are also rejected for the use of “e.g.”.  For the purpose of examination, the phrase following “e.g.” or the phrase within the parentheses will not be examined.  It is suggested that the phrase within parentheses and/or following “e.g.” be deleted from the claim and added as a limitation in an additional, dependent claim.
For at least these reasons, claims 1, 4, 8-9, and 12-13 are rejected for being indefinite.  

Claims 1 and 9 and dependent claims 2-3 and 10-11 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation “colorectal”.  It is unclear what the limitation “colorectal” is referencing, and the dependent claims do not clarify this limitation.  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claims 1 and 9 are rejected on the grounds of being indefinite.  Claims 2-3 and 10-11 are also rejected since they depend from claim 1 or 9, but do not remedy these deficiencies of claim 1 or 9.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a method of treating Ewing sarcoma, neuroblastoma, rhabdoid tumor, osteosarcoma, rhabdomyosarcoma, B-cell lymphoma, non- small cell lung carcinoma, melanoma, head and neck squamous carcinoma, hepatocellular carcinoma, gastric carcinoma, breast cancer, cutaneous T-cell lymphoma, or multiple myeloma by administering a therapeutically effective amount of an oncolytic virus.
Further limitations on the method of claim 1 are wherein said oncolytic virus is a herpes simplex virus (claim 2); and wherein said oncolytic virus is talimogene laherparepvec (claim 3).
Claim 4 is drawn to a method of treating B-cell lymphoma, colorectal cancer, head and neck squamous carcinoma, or breast cancer, by administering: (i) a therapeutically effective amount of an oncolytic virus; and (ii) a therapeutically effective amount of a checkpoint inhibitor.
Further limitations on the method according to claim 4 are wherein said checkpoint inhibitor is a CTLA-4, PD-Li, or a PD-Li blocker (claim 5); wherein said oncolytic virus is a herpes simplex virus (claim 6); and wherein said herpes simplex virus is talimogene laherparepvec (claim 7).
Claim 9 is drawn to a pharmaceutical composition for use in a method of treating Ewing sarcoma, neuroblastoma, rhabdoid tumor, osteosarcoma, rhabdomyosarcoma, B-cell lymphoma, non-small cell lung carcinoma, head and neck squamous carcinoma, hepatocellular carcinoma, gastric carcinoma, breast cancer, cutaneous T-cell lymphoma, or multiple myeloma, wherein said pharmaceutical composition comprises an oncolytic virus.
Further limitations on the oncolytic virus of claim 9 are wherein said oncolytic virus is a herpes simplex virus (claim 10); and wherein said herpes simplex virus is talimogene laherparepvec (claim 11).
Claim 13 is drawn to a pharmaceutical composition for use in a method of treating B-cell lymphoma, colorectal cancer, head and neck squamous carcinoma, or breast cancer, wherein said pharmaceutical composition comprises a therapeutically effective amount of an oncolytic virus and a checkpoint inhibitor.
Further limitations on the checkpoint inhibitor of claim 13 are wherein said checkpoint inhibitor is a CTLA-4, PD-1, or PD-L1 blocker (claim 14); wherein said oncolytic virus is a herpes simplex virus (claim 15); and wherein said herpes simplex virus is talimogene laherparepvec (claim 16).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderwalde et. al. (WO2014036412A2, Pub. 03/06/2014, Priority 08/30/2012; CITED ART OF RECORD; hereafter “Vanderwalde”.)
The Prior Art
Vanderwalde teaches methods of treating melanoma using a therapeutically effective amount of a herpes simplex virus (HSV), namely talimogene laherparepvec, in combination with an immune checkpoint inhibitor (entire document; see abstract, reference claim 1; pp. 2-3, ¶ bridging pages; instant claims 1-3).
For at least these reasons, Vanderwalde teaches the limitations of instant claims 1-3 and anticipates the invention as claimed. 


Claim(s) 1-7, 9-11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zitvogel et. al. (WO2016009017A1, Pub. 01/21/2016, Priority 07/16/2014; CITED ART OF RECORD; hereafter “Zitvogel”.)
The Prior Art
Zitvogel teaches a combination cancer treatment comprising administration of a therapeutic amount of a composition comprising at least an oncolytic virus and one or more immune checkpoint modulator(s) (entire document; see abstract.)  Zitvogel teaches the oncolytic virus may be HSV (p.2, ¶2; p. 4, ¶1; p. 9, ¶3; p. 10, ¶5; instant claims 2, 6, 10, 15) such as talimogene laherparepvec (T-Vec; p. 2, ¶4; p. 10, ¶5; instant claims 3, 7, 11, 16) and that the one or more immune checkpoint modulator(s) antagonizes at least partially the activity of inhibitory immune checkpoint(s), in particular those mediated by any of the following PD-1, PD-L1, PD-L2, LAG 3, Tim3, BTLA and CTLA4 (reference claims 11-14; instant claims 5, 14).  Zitvogel teaches the treatments may be used to treat sarcomas, gliomas, melanoma, colorectal cancer, breast cancer, lymphoma, head and neck cancers, hepatocarcinomas, lung cancer, bone cancer, and stomach cancer (p. 37, ¶2; instant claims 1, 4, 9, 13).  
Zitvogel therefore teaches every limitation as encompassed by instant claims 1-7, 9-11, and 13-16, and anticipates the invention encompassed by said claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-11, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,034,938 in view of Zitvogel (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 1-3 and the reference claims are drawn to the use of an oncolytic virus, namely a herpes simplex virus (HSV), specifically talimogene laherparepvec (T-Vec, which is HSV that lacks a functional ICP34.5 gene, lacks a functional ICP47 gene, and comprises a gene encoding GM-CSF as required in reference claim 1) to treat a person with melanoma.  Using the checkpoint inhibitor such as anti-PD-1 antibody in combination with T-Vec to treat other cancers aside from melanoma would be an obvious modification to the claimed invention of ‘938 given the teachings of Zitvogel, which teach the use of T-Vec with checkpoint inhibitors such as anti-PD-1 antibodies to treat various cancers, such as breast cancer, carcinomas, adenomas, and lymphomas.  Therefore, the instant claims would be an obvious variant of the ‘938 claims given the teachings of the prior art as evidenced by Zitvogel.  

Claims 1-7, 9-11, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 7,223,593 in view of Zitvogel (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and the reference claims are drawn to an oncolytic virus, namely a herpes simplex virus (HSV), specifically talimogene laherparepvec (T-Vec, which is HSV that lacks a functional ICP34.5 gene, lacks a functional ICP47 gene, and comprises a gene encoding GM-CSF as required in reference claim 1).  Both sets of claims are drawn towards compositions which comprise T-Vec.  Using the checkpoint inhibitor such as anti-PD-1 antibody in combination with T-Vec to treat cancers would be an obvious modification to the claimed invention of ‘593 given the teachings of Zitvogel, which teach the use of T-Vec with checkpoint inhibitors such as anti-PD-1 antibodies to treat various cancers, such as breast cancer, carcinomas, adenomas, and lymphomas.  Therefore, the instant claims would be an obvious variant of the ‘593 claims given the teachings of the prior art as evidenced by Zitvogel.  

Claims 1-7, 9-11, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,277,818 in view of Zitvogel (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and the reference claims are drawn to an oncolytic virus, namely a herpes simplex virus (HSV), specifically talimogene laherparepvec (T-Vec, which is HSV that lacks a functional ICP34.5 gene, lacks a functional ICP47 gene, and comprises a gene encoding GM-CSF as required in reference claim 1).  Both sets of claims are drawn towards compositions which comprise T-Vec.  Using the checkpoint inhibitor such as anti-PD-1 antibody in combination with T-Vec to treat cancers would be an obvious modification to the claimed invention of ‘818 given the teachings of Zitvogel, which teach the use of T-Vec with checkpoint inhibitors such as anti-PD-1 antibodies to treat various cancers, such as breast cancer, carcinomas, adenomas, and lymphomas.  Therefore, the instant claims would be an obvious variant of the ‘818 claims given the teachings of the prior art as evidenced by Zitvogel.  

Claims 1-7, 9-11, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,680,068 in view of Zitvogel (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and the reference claims are drawn to methods of using compositions comprising an oncolytic virus, namely a herpes simplex virus (HSV), specifically talimogene laherparepvec (T-Vec, which is HSV that lacks a functional ICP34.5 gene, lacks a functional ICP47 gene, and comprises a gene encoding GM-CSF as required in reference claim 1).  Both sets of claims are drawn towards the use of said compositions which comprise T-Vec in methods to treat tumor cells.  Using the checkpoint inhibitor such as anti-PD-1 antibody in combination with T-Vec to treat cancers would be an obvious modification to the claimed invention of ‘068 given the teachings of Zitvogel, which teach the use of T-Vec with checkpoint inhibitors such as anti-PD-1 antibodies to treat various cancers, such as breast cancer, carcinomas, adenomas, and lymphomas.  Therefore, the instant claims would be an obvious variant of the ‘068 claims given the teachings of the prior art as evidenced by Zitvogel.  

Claims 1-7, 9-11, and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-58 of copending Application No. 17/012,771 (reference application) in view of Litowski et. al. (WO2016100364A1, Pub. 06/23/2016, Priority 12/18/2014; hereafter “Litowski”.)  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to compositions comprising oncolytic HSV (oHSV), namely T-vec, wherein said composition also comprises a checkpoint inhibitor.  The composition is used to treat a variety of cancers, such as melanoma, colon cancer, hepatomas, and breast cancer.  The main difference is the ‘771 claims provide specific details as to the excipients, additives, carriers, buffers, and additional components within the composition, and that said composition may be frozen.  However, such optimization of pharmaceutical excipients in therapeutic oHSV compositions was known in the art, as evidenced by the teachings of Litowski.  Litowski teaches the addition of protein (such as human serum albumin), a sugar (sorbitol, trehalose), NaCl, and a phosphate buffer with a pH of 7-8 for T-vec compositions which also comprise checkpoint inhibitors (entire document; see abstract; reference claims 1-37).  Litowski teaches the specific concentrations of HSA, sorbitol, NaCl, and gelatin as presented within the ‘771 claims (reference claims 7-13).  The ‘771 claims would be an obvious optimization of the instant claims, as it was routine in the art to use these components as pharmaceutical carriers, especially as stabilizing agents for therapeutic compositions which were intended to be frozen, as taught by Litowski.  Therefore, the instant claims are an obvious variation of the ‘771 claims, especially in view of Litowski.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 9-11, and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11, 14, 18, 32, 34-37, 41-42, 48, 54-55, 57-60, and 64 of copending Application No. 16/759,476 (reference application) in view of Vanderwalde (supra.)  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to compositions comprising oncolytic HSV (oHSV), namely T-vec, wherein said composition also comprises a checkpoint inhibitor, such as pembrolizumab (pembrolizumab (Keytruda); antibody that blocks PD-1).  The composition is used to treat a variety of cancers, such as melanoma, colon cancer, hepatomas, and breast cancer.  While the instant claims do not detail the methods behind the dosing regimens, such as timing of inoculations and timing of T-Vec/immune checkpoint inhibitor administration, which are claimed in the ‘476 application, such an optimization would be an obvious step for a skilled artisan as taught by Vanderwalde (supra).  Vanderwalde teaches the various routes of administration which may be used and the dosing of the oHSV, and the route of administration of the immune checkpoint inhibitor and the timing and dosage of such (reference claims 5-9, 16, 21-22).  Optimization of the routes of administration, the timing of administration, and the dosage would be dependent upon the cancer being treated, the patient being treated, and the specific oHSV and immune checkpoint inhibitor used, and would be obvious to optimize for a skilled artisan.  Therefore, the ‘476 claims would be an obvious optimization of the more generically and broadly claimed instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 9-11, and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 19-20, 24-25, 29-30, 33-34, 36-37, and 39 of copending Application No. 16/499,095 (reference application) in view of Velcheti et. al. (Velcheti V, et. al. Am Soc Clin Oncol Educ Book. 2016;35:298-308, hereafter “Velcheti”.)  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of treating tumors comprising compositions comprising oncolytic HSV (oHSV), namely T-vec, wherein said composition also comprises a checkpoint inhibitor, such as pembrolizumab (pembrolizumab (Keytruda); antibody that blocks PD-1).  The composition is used to treat a variety of cancers, such as melanoma, lung cancer, head and neck cancer, colorectal cancer, sarcomas, and breast cancer.  While the instant claims do not detail the selection of tumors for treatment based on CD8+ T cell infiltration, such an analysis would be obvious to a skilled artisan to perform, given the teachings of Velcheti.  At the time of filing, it was known that there was a positive correlation with a favorable prognosis and the presence of tumor-infiltrating lymphocytes, specifically CD8+ t cells (p. 298, left col.)  Velcheti notes the use of oncolytic viruses (OV) such as T-vec showed an induction of adaptive antitumor response, and the administration of the OV appeared key in the ability to induce the CD8+ T-cell response.  Velcheti notes the use of OV with combination pharmacologic agents, such as immune-modulating drugs, can enhance tumoricidal activity (p. 304, ¶ bridging cols.)  Determination of the CD8+ T-cell infiltration prior to treatment with the combination T-vec/immune checkpoint inhibitor would be an obvious benchmark step to determine if the course of treatment was trending towards a favorable prognosis, and would be an obvious treatment step for a skilled artisan.  Therefore, the ‘095 claims would be an obvious optimization of the more generically and broadly claimed instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648